Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed after the mailing date of the final rejection on 10/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims


Rejections withdrawn
Applicant’s amendments and arguments filed on 10/27/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a) rejection of claims 12 and 13 over Heinemann et al. (CA 2243591) in view of Suarez-Cervieri et al. (US 2005/0032903 A1) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. The rejections are modified based on the amendments. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11, 14, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heinemann et al. (CA 2243591, filed in IDS dated 08/03/2020).
Heinemann et al. teach a synergistic fungicide composition comprising halogen pyrimidines including fluoxastrobin (example 1 and claim 3) in combination with other 
Heinemann et al. do not specify the weight ratio between fluoxastrobin and propamocarb.
This deficiency is cured by the rational that a weight ratio between two synergistic fungicidal actives is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize or, alternatively obvious to try to reach another workable product or process.
Heinemann et al. do not specifically teach the weight ratio between fluoxastrobin and propamocarb claimed by applicant. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal a weight ratio between two synergistic fungicidal actives in order to best achieve the desired results. 

Claims 9, 11, 14, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Suarez-Cervieri et al. (US 2005/0032903 A1).
Suarez-Cervieri et al.’s teachings are discussed above and applied in the same manner.
Suarez-Cervieri et al. do not specify the exact same the weight ratio between fluoxastrobin and propamocarb.

A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of weight ratio between fluoxastrobin and propamocarb is 1:1 to 1:100 and the range of weight ratio between fluoxastrobin and propamocarb taught in the prior art is 10:1 to 1:10 and therefor, overlaps with the claimed range. 

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Suarez-Cervieri et al. (US 2005/0032903 A1) in view of Heinemann et al. (CA 2243591)
Suarez-Cervieri et al.’s teachings are discussed above and applied in the same manner. It is recognized that the teachings of Suarez-Cervieri et al. The instant ground of rejection applies an alternative interpretation of the teachings of Suarez-Cervieri et al., which alternative interpretation is in expectation of an argument that applicant could make regarding whether the combination of one of strobilurins including fluoxastrobin and other fungicides including propamocarb for a widened fungicidal spectrum of action means synergy or not. The Examiner does not agree with such a view, but nonetheless, this alternative ground of rejection is set forth to provide an alternative rationale as to the combination of one of strobilurins including fluoxastrobin and other fungicides including propamocarb for a widened fungicidal spectrum of action, even if it does not 
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Suarez-Cervieri et al. and Heinemann et al. to specify the combination of one of strobilurins including fluoxastrobin and other fungicides including propamocarb taught by Suarez-Cervieri et al. having synergy. A combination of one of strobilurins including fluoxastrobin and other fungicides including propamocarb having synergy was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

New ground of rejections necessitated by Applicant’s amendment
The amendments necessitate the following new ground of rejection. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 11, 14, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Heinemann et al. (CA 2243591, filed in IDS dated 08/03/2020) in view of Suarez-Cervieri et al. (US 2005/0032903 A1, with effective US filing date of 08/08/2003).
Heinemann et al. do not specify the weight ratio between fluoxastrobin and propamocarb.
Suarez-Cervieri et al. who teach an aqueous preparation of a strobilurin-containing formulation comprising one of strobilurins including fluoxastrobin and other fungicides including propamocarb for a widened fungicidal spectrum of action (synergy) with the strobilurin/other fungicide weight ratio of 1:10 to 10:1 and further comprising a solvent (entire reference, especially abstract, paragraph 5, 8, 23, 24, 37, 78, and 81 and claims 1 and 4).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Heinemann et al. and Suarez-Cervieri et al. to specify the weight ratio between fluoxastrobin and propamocarb in the composition taught by Heinemann et al. being 1:10 to 10:1. A strobilurin/other fungicide weight ratio of 1:10 to 10:1 was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.
A prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. The claimed range of weight ratio between fluoxastrobin and propamocarb is 1:1 to 1:100 and the range of weight ratio between fluoxastrobin and propamocarb taught in the prior art is 10:1 to 1:10 and therefor, overlaps with the claimed range. 

Response to Applicants’ arguments:


Applicants argue that “Colby equation is “at best controversial and in our view probably invalid”” as the examiner’s personal opinion on page 11. 
However, this argument is not true. In the paragraph bridges page 5-6 of the examiner’s answer, the examiner clearly stated that this statement is from Ex Parte Quadranti, 25 U.S.P.Q.2d 1071, (Bd. Pat. App. & Interf. May 22, 1992) (https://ipmall.info/content/bpai-board-patent-appeals-and-interferences-patent-and-trademark-office-pto-1-ex-parte-marco), not this examiner’s (the examiner examining US 15/716,283) personal opinion.

Applicants argue that Colby equation is recognized in the PTAB decision of 11/912,773.
However, this argument is not persuasive. The fact pattern and the prosecution history of 11/912,773 are different from those of the instant application: the validity of Colby equation over additive effect (synergy) required by MPEP was not raised by the examiner during the prosecution history of 11/912,773 and the PTAB did not review and make a decision on whether Colby equation or the additive effect (synergy) required by MPEP should be used in evaluating the synergistic effect when the analysis of experimental results under Colby equation and under the additive effect (synergy) lead to different conclusions.

The new argument on page 14 is based on the argument of Colby equation above and thus the response discussed above applies here as well and is not persuasive for reason discussed above.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed composition remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612